Case 19-00228-mdc   Doc 33   Filed 07/30/20 Entered 07/30/20 18:33:18   Desc Main
                             Document     Page 1 of 6
Case 19-00228-mdc   Doc 33   Filed 07/30/20 Entered 07/30/20 18:33:18   Desc Main
                             Document     Page 2 of 6
Case 19-00228-mdc   Doc 33   Filed 07/30/20 Entered 07/30/20 18:33:18   Desc Main
                             Document     Page 3 of 6
Case 19-00228-mdc   Doc 33   Filed 07/30/20 Entered 07/30/20 18:33:18   Desc Main
                             Document     Page 4 of 6
Case 19-00228-mdc   Doc 33   Filed 07/30/20 Entered 07/30/20 18:33:18   Desc Main
                             Document     Page 5 of 6
Case 19-00228-mdc   Doc 33   Filed 07/30/20 Entered 07/30/20 18:33:18   Desc Main
                             Document     Page 6 of 6
